        Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 1 of 9




 1 Jordon Harlan, Esq. (CA #273978)
   HARLAN LAW, P.C.
 2 2404 Broadway, 2nd Floor
   San Diego, CA 92102
 3
   Telephone: (619) 870-0802
 4 Fax: (619) 870-0815
   Email: jordon@harlanpc.com
 5
   Adam J. Kress, Esq. (MN #0397289)
 6 Pro Hac Vice to be filed
   JOHNSON BECKER, PLLC
 7
   444 Cedar Street, Suite 1800
 8 St. Paul, MN 55101
   Telephone: (612) 436-1800
 9 Fax: (612) 436-1801
   Email: kpearson@johnsonbecker.com
10 Email: akress@johnsonbecker.com
11 Attorneys for Plaintiff
12
13                             UNITED STATES DISTRICT COURT

14                           NORTHERN DISTRICT OF CALIFORNIA

15   DANIEL JOSE DURON, an individual,                Case No.:

16                             Plaintiff,             COMPLAINT AND DEMAND FOR JURY
                                                      TRIAL
17          v.
                                                      1.     Strict Products Liability
18                                                    2.    Negligent Products Liability
19   NEUTRON HOLDINGS. INC, d/b/a LIME,
     a Delaware Corporation,                          3.    Breach of Implied Warranty of
20                                                          Merchantability

21                                Defendant.          4.     Breach of Implied Warranty of
                                                             Fitness For a Particular Purpose
22
23
24         Plaintiff, DANIEL JOSE DURON (hereafter referred to as “Plaintiff”), by and through

25 his undersigned counsel, JOHNSON BECKER, PLLC and HARLAN LAW, P.C., hereby
26 submits the following Complaint and Demand for Jury Trial against Defendant NEUTRON
27 HOLDINGS. INC., d/b/a LIME (hereafter referred to as “Defendant Lime”) alleges the
28 following upon personal knowledge and belief, and investigation of counsel:
                                                  1
                             COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 2 of 9




 1                                        NATURE OF THE CASE

 2            1.    Defendant Lime is a company that deploys electronic scooters into the public under

 3 the guise of environmentally friendly transportation without the headache of traffic.
 4            2.    However, since Defendant Lime’s deployment of electronic scooters in late 2017

 5 and early 2018, there have been numerous reports of injuries suffered because of equipment
 6 failures, including instances of the scooters suddenly breaking in half while in use.
 7            3.    As outlined below, the Plaintiff in this case was the victim of such equipment

 8 failure.
 9                                            THE PARTIES

10            4.    Plaintiff is a resident and citizen of the city of Lubbock, County of Lubbock, State

11 of Texas.
12            5.    Defendant Lime is a company that deploys electronic scooters into the public under

13 the guise of environmentally friendly transportation without the headache of traffic.
14            6.    Defendant Lime is Delaware Corporation, with a principal business address of 85

15 2nd Street, Suite 100, San Francisco, CA, 94105-3400.
16                                    JURISDICTION AND VENUE

17            7.    This Court has subject matter jurisdiction over this case pursuant to diversity

18 jurisdiction prescribed by 28 U.S.C. § 1332 because the matter in controversy exceeds the sum or
19 value of $75,000, exclusive of interest and costs, and there is complete diversity between the
20 parties.
21            8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) in that Defendant

22 Lime is a resident of this district.
23            9.    Venue is also proper in this Court pursuant to 28 U.S.C. § 1391 because Defendant

24 has sufficient minimum contacts with the State of California and has intentionally availed itself of

25 the markets within California through the promotion, sale, marketing, and distribution of its
26 products.
27
28

                                            2
                            COMPLAINT AND DEMAND FOR JURY TRIAL
           Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 3 of 9




 1                                      FACTUAL BACKGROUND

 2            10.     On Sunday, June 9, 2019, Plaintiff was attending the Texas Tech vs. Oklahoma

 3 State super regional baseball game with his aunt and uncle.
 4            11.     After the game was over, Plaintiff rented a Lime scooter and used it to go meet

 5 some friends. After spending some time with his friends, Plaintiff rented a second Lime scooter to
 6 take himself back to his car which was still on campus.
 7            12.     During the ride to his vehicle, the Lime scooter Plaintiff was riding suddenly broke

 8 in half at the base where the footboard, causing significant orthopedic injuries to his right foot and
 9 right ankle.
10            13.     Since Defendant Lime’s deployment of electronic scooters in late 2017 and early

11 2018, there have been numerous reports of injuries suffered as a result of equipment failures.
12            14.     On October 31, 2018, Defendant Lime issued a recall on about 2,000 Segway-

13 made Ninebot scooters after reports that some were catching on fire. The company said it was
14 investigating the "unconfirmed" incidents in at least three cities.
15            15.     Less than a month later, Defendant Lime issued a second recall after receiving

16 reports that some of its models were breaking in half; stating that “it was “looking into reports that
17 scooters manufactured by Okai may break and [that it is] working cooperatively with the U.S.
18 Consumer Product Safety Commission and the relevant authorities internationally” and that it
19 would “decommission all Okai scooter is use” but failed to provide a precise number of the
20 affected scooters.1
21            16.     On February 23, 2019, Defendant Lime acknowledged a third problem; this time a

22 “bug in the firmware” of its scooters that “could under ‘rare circumstances’ cause sudden and
23 excessive braking during use.”2 Defendant Lime went on to state that “some riders have been
24 injured, and, although most have been ‘bumps and bruises’, any injury is one too many.”

25
     1
26   See https://www.washingtonpost.com/technology/2018/11/10/electric-scooter-giant-lime-
   launches-global-recall-one-its-models-amid-fears-scooters-can-break-apart/ (last accessed June 3,
27 2021).
     2
28       See https://www.lime/second-street/safety-update-february-2019 (last accessed June 3, 2021)

                                              3
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 4 of 9




 1          17.     Upon information and belief, Defendant Lime’s electronic scooters are

 2 manufactured with inadequate safety features.

 3          18.     Upon information and belief, Defendant Lime does not properly maintain the

 4 scooters, but deploys its scooters into the public and takes no measures to inspect and maintain the
 5 scooters.
 6          19.     Upon information and belief, Defendant Lime employs "juicers" to pick up the

 7 Lime scooters and charge them at their own residence, eventually putting the scooter back into
 8 public rotation when charged.
 9          20.     Upon information and belief, the Defendant Lime ''juicers" are not paid by Lime

10 until they charge the scooter and deploy it back into rotation, at a "LimeHub." Upon information
11 and belief, the Lime "juicers" are not paid if they inform Lime that the scooter is defective and do
12 not place the scooter back into rotation. Upon information and belief, the "juicers" are not
13 employed to maintain the scooters.
14          21.     Upon information and belief, the Lime scooters are defective, as manufactured and

15 designed, or not properly maintained, leading to a dangerous nuisance.
16          22.     Upon information and belief, riders, such as the Plaintiff in this case, are unaware

17 of the clear failure to maintain the scooters, the defective nature of the scooters, and the dangers
18 associated with the scooters, are seriously injured upon using the scooters.
19          23.     Upon information and belief, Lime fails to provide adequate warnings and

20 operational instructions.
21                                    FIRST CAUSE OF ACTION

22                                 STRICT PRODUCTS LIABILITY

23          PLAINTIFF, FOR A FIRST CAUSE OF ACTION AGANST NEUTRON HOLDINGS,

24 INC., ALLEGES AS FOLLOWS:

25          24.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

26 though set forth fully at length herein.
27
28 (emphasis added).

                                            4
                            COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 5 of 9




 1          25.     At the time of Plaintiff’s injuries, Defendant’s scooters were defective and

 2 unreasonably dangerous for use by foreseeable consumers, including Plaintiff.

 3          26.     Defendant’s scooters were in the same or substantially similar condition as when

 4 they left the possession of the Defendant.
 5          27.     Plaintiff did not misuse or materially alter the scooter.

 6          28.     The scooters did not perform as safely as an ordinary consumer would have

 7 expected them to perform when used in a reasonably foreseeable way.
 8          29.     Further, a reasonable person would conclude that the possibility and serious of

 9 harm outweighs the burden or cost of making the scooters safe.
10          30.     Defendant’s actions and omissions were the direct and proximate cause of the

11 Plaintiff’s injuries and damages.
12          31.     Defendant’s conduct, as described above, was extreme and outrageous. Defendant

13 risked the safety and well-being of the consumers and users of its scooters, including the Plaintiff
14 to this action, with the knowledge of the safety and efficacy problems.
15          WHEREFORE, Plaintiff demands judgment against Defendant for damages, together

16 with interest, costs of suit, and all such other relief as the Court deems proper.
17                                     SECOND CAUSE OF ACTION

18                               NEGLIGENT PRODUCTS LIABILITY

19          PLAINTIFF, FOR A SECOND CAUSE OF ACTION AGANST NEUTRON

20 HOLDINGS, INC., ALLEGES AS FOLLOWS:
21          32.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

22 though set forth fully at length herein.
23          33.     Defendant had a duty of reasonable care to design, manufacture, market, and sell

24 non-defective scooters that are reasonably safe for its intended uses by consumers, such as

25 Plaintiff.
26          34.     Defendant failed to exercise ordinary care in the manufacture, sale, warnings,

27 quality assurance, quality control, distribution, advertising, promotion and marketing of its
28

                                            5
                            COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 6 of 9




 1 scooters in that Defendant knew or should have known that said scooters created a high risk of
 2 unreasonable harm to the Plaintiff and consumers alike.

 3          35.      Defendant was negligent in the design, manufacture, advertising, warning and

 4 marketing of its scooters in that, among other things, they:
 5                a. Failed to use due care in designing and manufacturing the scooters to avoid the

 6                   aforementioned risks to individuals;

 7                b. Placed an unsafe product into the stream of commerce;

 8                c. Aggressively over-promoted and marketed its scooters; and

 9                d. Were otherwise careless or negligent.

10          WHEREFORE, Plaintiff demands judgment against Defendant for damages, together

11 with interest, costs of suit, and all such other relief as the Court deems proper.
12                                     THIRD CAUSE OF ACTION

13                  BREACH OF IMPLIED WARRANTY OF MERCHANTABILITY

14          PLAINTIFF, FOR A THIRD CAUSE OF ACTION AGANST NEUTRON HOLDINGS,

15 INC., ALLEGES AS FOLLOWS:
16          36.      Plaintiff incorporates by reference each preceding and succeeding paragraph as

17 though set forth fully at length herein.
18          37.      At the time Defendant marketed and distributed its scooters to the Plaintiff in this

19 case, Defendant warranted that its scooters were merchantable and fit for the ordinary purposes for
20 which they were intended.
21          38.      Members of the consuming public, including consumers such as Plaintiff, were

22 intended third-party beneficiaries of the warranty.
23          39.      Plaintiff reasonably relied on Defendant’s representations that its scooters were an

24 environmentally friendly transportation without the headache of traffic.

25          40.      Defendant’s scooters were not merchantable because they had the propensity to

26 lead to the serious personal injuries as described herein in this Complaint.
27
28

                                             6
                             COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 7 of 9




 1          41.     Plaintiff used the scooter with the reasonable expectation that it was properly

 2 designed and manufactured, free from defects of any kind, and that it was safe for its intended,

 3 foreseeable use of transportation.
 4          42.     Defendant’s breach of implied warranty of merchantability was the direct and

 5 proximate cause of Plaintiff’s injury and damages.
 6          WHEREFORE, Plaintiff demands judgment against Defendant for damages, together

 7 with interest, costs of suit, and all such other relief as the Court deems proper.
 8                                   FOURTH CAUSE OF ACTION

 9     BREACH OF IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE

10          PLAINTIFF, FOR A FOURTH CAUSE OF ACTION AGANST NEUTRON

11 HOLDINGS, INC., ALLEGES AS FOLLOWS:
12          43.     Plaintiff incorporates by reference each preceding and succeeding paragraph as

13 though set forth fully at length herein.
14          44.     Defendant manufactured and supplied its scooters with an implied warranty that

15 they were fit for the particular purpose of a safe and cost-effective means of transportation.
16          45.     Members of the consuming public, including consumers such as Plaintiff, were the

17 intended third-party beneficiaries of the warranty.
18          46.     Defendant’s scooters were not fit for the particular purpose as a safe means of

19 transportation, due to the unreasonable risks of bodily injury associated with its use.
20          47.     Plaintiff reasonably relied on Defendant’s representations that its scooters were an

21 environmentally friendly transportation without the headache of traffic.
22          48.     Defendant’s breach of the implied warranty of fitness for a particular purpose was

23 the direct and proximate cause of Plaintiff’s injuries and damages.
24          WHEREFORE, Plaintiff demands judgment against Defendant for, together with interest,

25 costs of suit, and all such other relief as the Court deems proper.
26                                       INJURIES & DAMAGES

27          49.     As a direct and proximate result of Defendant’s negligence and wrongful

28 misconduct as described herein, Plaintiff has suffered and will continue to suffer physical and

                                            7
                            COMPLAINT AND DEMAND FOR JURY TRIAL
         Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 8 of 9




 1 emotional injuries and damages including past, present, and future physical and emotional pain
 2 and suffering as a result of the incident on or about June 9, 2019. Plaintiff is entitled to recover

 3 damages from Defendant for these injuries in an amount which shall be proven at trial.
 4          50.    As a direct and proximate result of Defendant’s negligence and wrongful

 5 misconduct, as set forth herein, Plaintiff has incurred and will continue to incur the loss of full
 6 enjoyment of life and disfigurement as a result of the incident on or about June 9, 2019. Plaintiff
 7 is entitled to recover damages for loss of the full enjoyment of life and disfigurement from
 8 Defendant in an amount to be proven at trial.
 9          51.    As a direct and proximate cause of Defendant’s negligence and wrongful

10 misconduct, as set forth herein, Plaintiff has and will continue to incur expenses for medical care
11 and treatment, as well as other expenses, as a result of injuries he suffered on or about June 9,
12 2019. Plaintiff is entitled to recover damages from Defendant for his past, present and future
13 medical and other expenses in an amount which shall be proven at trial.
14                                       PRAYER FOR RELIEF

15          WHEREFORE, Plaintiff demands judgment against the Defendant as follows:

16          A.     That Plaintiff has a trial by jury on all of the claims and issues;

17          B.     That judgment be entered in favor of the Plaintiff and against Defendant on all of

18                 the aforementioned claims and issues;

19          C.     That Plaintiff recover all damages against Defendant, general damages and special

20                 damages, including economic and non-economic, to compensate the Plaintiff for

21                 his injuries and suffering sustained because of the use of the Defendant’s defective

22                 scooter;

23          D.     That all costs be taxed against Defendant;

24          E.     That prejudgment interest be awarded according to proof; and

25 ///
26
27 ///
28

                                              8
                              COMPLAINT AND DEMAND FOR JURY TRIAL
        Case 3:21-cv-04246-MMC Document 1 Filed 06/03/21 Page 9 of 9




 1          F.     That this Court awards any other relief that it may deem equitable and just, or that

 2                 may be available under the law of another forum to the extent the law of another

 3                 forum is applied, including but not limited to all reliefs prayed for in this Complaint

 4                 and in the foregoing Prayer for Relief.

 5

 6
     Dated: June 3, 2021                                HARLAN LAW, PC
 7

 8                                                       /s/ Jordon R. Harlan
                                                     By: _____________________
 9                                                      Jordon R. Harlan, Esq.

10                                                       In association with:

11                                                       JOHNSON BECKER, PLLC
12
                                                         Adam J. Kress, Esq. (MN #0397289)
13                                                       Pro Hac Vice to be filed
                                                         444 Cedar Street, Suite 1800
14                                                       St. Paul, MN 55101
                                                         Telephone: (612) 436-1800
15                                                       Fax: (612) 436-1801
                                                         Email: kpearson@johnsonbecker.com
16
                                                         Email: akress@johnsonbecker.com
17

18

19

20                                    DEMAND FOR JURY TRIAL

21          Pursuant to Federal Rule of Civil Procedure 38, Plaintiff demands a trial by jury of all the

22 claims asserted in this Complaint so triable.

23

24

25 Dated: June 3, 2021                                   HARLAN LAW, P.C.

26

27                                                       /s/ Jordon R. Harlan
                                                         ______________________________
28                                                       Jordon Harlan, Esq. (CA #273978)

                                            9
                            COMPLAINT AND DEMAND FOR JURY TRIAL
